Citation Nr: 0611316	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-33 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran completed a Reserve Officers' Training Corps 
(ROTC) summer camp in July 1959, and he later served on 
active duty in the military from October 1960 to September 
1962.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

Unfortunately, because further development of the evidence is 
needed before the Board can make a decision, this appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran contends that his left ear hearing loss and 
tinnitus were caused by an incident during ROTC summer camp 
in July 1959.  He says he was standing too close to a weapon 
when it was discharged.  He also claims he experienced subtle 
hearing loss during weapons training while he was on active 
duty.  His service medical records (SMRs) indicate his 
hearing was normal (according to a whisper voice test) in 
June 1959.  An October 1960 audiogram given prior to 
enlistment on active duty indicates he had high frequency 
hearing loss in his left ear.  So this supports his 
contention that the hearing loss occurred during July 1959 
ROTC summer camp - or at least sometime then and October 
1960.

The veteran filed a claim for service connection for left ear 
hearing loss in April 1978.  In a May 1978 rating decision, 
the RO denied his claim because ROTC training was not 
considered military service for the purposes of receiving VA 
benefits.  The RO also denied his claim because the evidence 
indicated that his hearing loss preexisted his active duty 
and was not aggravated therein beyond its natural 
progression.  He did not appeal that decision, and so it 
became final and binding on him based on the evidence then of 
record.  See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.1103.  

In May 2003, the veteran filed a petition to reopen his 
previously denied claim for service connection for left ear 
hearing loss.  In addition, he filed a claim for service 
connection for tinnitus (i.e., ringing in his ears).  

The Board notes that, at the time the veteran filed his 
original claim for service connection in 1978, an injury that 
was incurred during ROTC training was not compensable under 
VA's benefits program.  See 38 C.F.R. § 3.6 (1978).  
But in 1983, the provisions relating to active duty for 
training (ACDUTRA) were amended to include duty performed by 
a member of a Senior ROTC program.  See 48 FR 41160-02 (Sept. 
14, 1983) (codified at 38 C.F.R. § 3.6(c)(4) (1983)); Pub. L. 
97-306 (codified at 38 U.S.C.A. § 101(22) (1983)).  These 
provisions were amended in 1984 to clarify the effective date 
of this section.  See 49 FR 47002-01 (Nov. 30, 1984) 
(codified at 38 C.F.R. § 3.6(c)(4) (1984)); Pub. L. 98-223.  
In 1989, the regulation was once again amended to require 
that the ACDUTRA be a prerequisite to being commissioned and 
be for a period of at least four continuous weeks (effective 
October 1, 1998).  In addition, the provisions relating to 
inactive duty training (INACDUTRA) were also revised to 
include training in the Senior ROTC program.  See 54 FR 
51199091 (Dec. 13 1989) (codified at 38 C.F.R. § 3.6 (2005)); 
PL 100-456 (codified at 38 U.S.C.A. §§ 101(22) and (23) (West 
2002)).  

Currently, the pertinent provisions of § 3.6 are:

(c) Active duty for training.  ***

* * *

(4) Duty performed by a member of a Senior Reserve 
Officers' Training Corps program when ordered to 
such duty for the purpose of training or a 
practice cruise under chapter 103 of title 10 
U.S.C.



(i) The requirements of this paragraph are 
effective - 

(A) On or after October 1, 1982, with respect to 
deaths and disabilities resulting from diseases or 
injuries incurred or aggravated after September 
30, 1982, and

(B) October 1, 1983, with respect to deaths and 
disabilities resulting from diseases or injuries 
incurred or aggravated before October 1, 1982.

(ii) Effective on or after October 1, 1988, such 
duty must be prerequisite to the member being 
commissioned and must be for a period of at least 
four continuous weeks. 

(d) Inactive duty training.  ***

***

(3) Training (other than active duty for training) 
by a member of, or applicant for membership (as 
defined in 5 U.S.C. 8140(g)) in, the Senior 
Reserve Officers' Training Corps prescribed under 
chapter 103 of title 10 U.S.C.

So if the veteran was injured during ACDUTRA prior to October 
1, 1982, as is claimed in this case, the regulation 
proscribes an effective date of October 1, 1983.  With regard 
to INACDUTRA, the effective date would be October 1, 1988.

Moreover, these amendments constitute a "liberalizing law" 
because they create a new and different entitlement to a 
benefit.  See Spencer v. Brown, 4 Vet App. 283 (1992), aff'd, 
17 F.3d 368 (Fed. Cir. 1994).  As such, the claim should be 
adjudicated as a new claim rather than one that has been 
finally decided and not appealed.  In other words, new and 
material evidence is not required to reopen the claim.



According to the Veterans Claims Assistance Act (VCAA), 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) also apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, Nos. 01-1917, 02-1506, 
2006 WL 519755, at *8 (Vet. App. March 6, 2003).  The Court 
held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In this case, the RO sent the veteran a VCAA letter in March 
2003.  This letter explained that new and material evidence 
was required to reopen his claim for service connection for 
left ear hearing loss.  As explained above, however, 
because of the liberalizing law this is not required.  
Furthermore, the letter did not explain the information and 
evidence that was not of record that was necessary to 
substantiate his claims for service connection for either 
left ear hearing loss or tinnitus.  The letter did not 
explain what information and evidence VA would seek to obtain 
on his behalf and what information and evidence he was 
expected to provide.  As well, the letter did not ask him to 
provide any evidence in his possession pertaining to the 
claims and did not discuss the potential assignment of a 
disability rating and an effective date - in the event 
service connection is granted.

In order to substantiate the veteran's claims for service 
connection for left ear hearing loss and tinnitus, the 
evidence must show that the conditions are a result of an 
injury during a confirmed period of ACDUTRA or INACDUTRA for 
a Senior ROTC program.  So on remand, an attempt should be 
made to confirm that he was enrolled in a Senior ROTC program 
(as opposed to Junior ROTC) and to confirm any periods of 
ACDUTRA and INACDUTRA.  Furthermore, an attempt should be 
made to obtain any records from his ROTC unit concerning the 
incident in question, if any exist.  In addition, he may 
submit lay statements from friends or relatives who either 
witnessed the incident or recall him complaining of hearing 
loss or tinnitus as a result of it.

Alternatively, even if these conditions preexisted an 
eligible period of military service, the veteran may be 
entitled to service connection if the evidence shows the 
conditions were aggravated during active duty beyond the 
natural progression of the disease.  This determination, 
however, requires a medical opinion.  So on remand, he should 
be scheduled for an audiological examination and a medical 
opinion obtained.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4) (The duty to assist provisions of the VCAA 
includes the duty to provide medical examinations or obtain 
opinions if it is determined necessary to decide a claim.)

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a VCAA notice 
consistent with the requirements and 
development procedures contained in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) as outlined in 
Pelegrini II.  Also ensure that the 
new notification requirements and 
development procedures as specified 
in Dingess v. Nicholson are 
satisfied.  See Dingess, 2006 WL 
519755. 

Specifically, the notice must 
provide examples of the types of 
medical and lay evidence that the 
veteran could submit (or ask VA to 
obtain) that are relevant to 
establishing a disability - 
e.g., competent lay statements 
describing the incident in question 
and related symptoms, medical and 
hospitalization records, 
medical statements, employer 
statements, job application 
rejections, and any other evidence 
showing exceptional circumstances 
relating to the disability.  

2.  Request the veteran's ROTC unit 
to verify 
1) his enrollment in a Senior ROTC 
program; 
2) any periods of ACDUTRA; and 3) 
any periods of INACDUTRA.  In 
addition, request his service and 
medical records from his ROTC unit, 
if any exist.

3.  Schedule the veteran for a VA 
examination, including audiometric 
testing, to determine whether he has 
hearing loss in his left ear 
(according to VA standards, i.e., 
sufficient to satisfy the 
requirements of 38 C.F.R. § 3.385) 
and tinnitus.  If either is present, 
the examiner is asked to indicate 
whether it is as likely as not 
(i.e., 50 percent probability or 
greater) the hearing loss or 
tinnitus were incurred during an 
eligible period of military service.  


If it is determined instead that 
either of the conditions clearly and 
unmistakably preexisted service, 
then the examiner is asked to 
indicate whether the condition was 
aggravated during service beyond the 
natural progression of the disease.

In order to aid the examiner in 
making these important 
determinations, please note in the 
claims file whether the July 1959 
ROTC summer camp training is 
considered military service for the 
purposes of establishing eligibility 
for VA benefits.  

The claims folder must be made 
available to the examiner for 
review.

4.  Review the claims file.  If any 
development is incomplete, including 
if the examination report does not 
contain sufficient information to 
respond to the questions posed, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 
(1998).



5.  Then readjudicate the veteran's 
claims in light of the additional 
evidence obtained.  His claim for 
left ear hearing loss must be 
adjudicated as a new claim, rather 
than a claim that has been finally 
decided (i.e., new and material 
evidence is not required).  If the 
claims are not granted to his 
satisfaction, send him and his 
representative a supplemental 
statement of the case (SSOC) and 
give them time to respond to it 
before returning the case to the 
Board for further appellate 
consideration. 

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





